Title: To James Madison from John Elmslie, 25 July 1802
From: Elmslie, John
To: Madison, James


					
						Sir,
						Consuls Office, Cape Town, Cape of Good Hope. July 25th. 1802.
					
					Inclosed is duplicate of Asa Bodwells Note of hand, original of which I forwarded in my 

Letter of 29th. March last, to which I beg leave to refer;  I have now the honor to forward Lists of 

American Vessells which have Entered the Ports of the Cape of Good Hope since December 1801 

to June last inclusive.  I have had frequently to observe to Government the remissness of many 

Masters of Vessels in not calling on their arrival to report their Vessels, as well as in departing 

from the Ports without notifying the same; A late Case in which Captn. Tibbetts of the Merchant 

Ship Hazard from New York bound to the Cape who was entrusted with Duplicate of Papers from the 

Owners of the Pacific to Claim the Cargo of that Ship and for want of which the Cargo has been 

Condemn’d in the Cape Vice Admiralty Court of which I advised Govermt. in March last.  Captn. 

Tibbetts arrived here in Septr. last, but neither Call’d to report his Vessel nor deliver’d any papers; 

The Consequence of which I am afraid will be the loss of large property to the Owners of the Pacific. 

 Were Masters of Vessells sailing under the American Flag enjoined to make regular Reports on 

their arrival at Foreign Ports where Consuls reside, and under a penalty not to depart without a 

Certificate from the Consul a number of difficulties would be avoided.  With great respect I 

have the Honor to be Sir Your most obed H’ble Servt.
					
						John Elmslie 
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
